Title: To James Madison from William Pinkney, [24 February] 1813
From: Pinkney, William
To: Madison, James


Dr. Sir.Thursday Night [24 February 1813]
The Case of Livingston ag’ Dorgenoy (formerly Marshall of the Territory of orleans) now depending before the Supreme Court of the U.S. involves some Questions of Importance to the Government—and I presume that it will be proper that I should argue them. The Case has been opened on the part of Livingston and the further Argument has been postponed to afford Time to Counsel to look fully into the Subject. I do not know whether it is wished that (considering the Mass of Business with which I am literally overwhelmed) any Assistance should be afforded on this occasion. I do not ask it—but if Mr Jones (the District atty here) should be required to join me in the argument I shall certainly take it in very good part.
The incessant occupation which the Court find for me will I am sure be accepted by you as an Excuse for my not having the Honour to call from Time to Time as otherwise I should do. I have the Honour to be with sincere Respect & Attachment Dr Sir your faithful & Ob Servt.
Wm. Pinkney
PS. The Court expect that the Case of Livingston shd. be resumed early in next Week.
